Citation Nr: 0116415	
Decision Date: 06/15/01    Archive Date: 06/19/01	

DOCKET NO.  00-24 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
sinus disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from June 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for a sinus disability.


FINDINGS OF FACT

1.  An unappealed October 1998 RO decision denied service 
connection for a sinus disability.  

2.  Evidence received since the October 1998 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.  


CONCLUSION OF LAW

The October 1998 RO decision is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for a sinus disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3(a), 
4, 114 Stat. 2096, 2097-99 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
VCAA.  In light of the Board's favorable decision, with 
respect to finding that new and material evidence has been 
submitted to reopen the veteran's claim of service connection 
for a sinus disability, the Board concludes that the VA has 
complied with the VCAA as it may relate to the reopening of 
the veteran's claim. 

An October 1998 RO decision denied service connection for a 
sinus disability.  The veteran was notified of that decision 
and his appellate rights, but he did not initiate an appeal 
and that decision is now final.  

The evidence of record prior to the October 1998 RO decision 
included the veteran's service medical records and records 
relating to post service treatment of  the veteran.  A 
September 1997 treatment record indicates that the veteran 
had repeated sinus problems.  The veteran's claim was denied 
in the October 1998 RO decision on the basis that although 
the veteran was treated in service for sinus problems, the 
conditions resolved without further treatment and there was 
no evidence of a chronic disability.  

Subsequent to the October 1998 RO decision additional 
evidence has been submitted, including VA and private 
treatment records.  A September 1999 treatment record 
reflects that the veteran has chronic sinusitis.  A February 
2000 letter from Warren C. Duke, M.D., a private physician, 
reflects that he had treated the veteran since 1971 for 
various problems, with the veteran's biggest problem being 
sinus trouble with intermittent treatment for this trouble 
since 1971.  The letter also indicates that it was the 
private physician's opinion that there was a possibility that 
the veteran's receipt of live adenovirus in the service could 
have affected his sinuses and upper respiratory system.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110 (West 1991); 38 C.F.R. § 3.303 (2000).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  

Under the test established by Elkins v. West,  12 Vet. 
App. 209 (1999) (en banc), it must first be determined 
whether the veteran has presented new and material evidence.  
In Hodge v. West, 155 (F. 3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that while "not every piece of new evidence is 
'material'; we are concerned however, that some evidence may 
well contribute to a more complete picture of the  
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  With consideration of 
competent medical evidence indicating that the veteran 
currently has chronic sinusitis as well as competent medical 
evidence indicating a possible relationship between current 
sinus difficulty and exposure to live adenovirus vaccine 
during service, with service medical records indicating that 
the veteran was a part of a live adenovirus vaccine study, 
the Board concludes that the evidence is new because it 
indicates that the veteran has a chronic sinus disability and 
that it is material because it may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's currently manifested chronic sinus 
disability.  Therefore, this evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.



ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
a sinus disability is granted.  To this extent only, the 
appeal is granted.


REMAND

The veteran's immunization record, a part of his service 
medical records, reflects that he participated in a live 
adenovirus vaccine study.  It indicates that permanent 
records of this study were retained at that location, 
identified as the Naval Medical Research Unit 4, Naval 
Hospital, Great Lakes, Illinois.  The veteran has submitted a 
article that makes reference to this study.  However, it does 
not appear that the study itself has been associated with the 
record on appeal.  

The veteran has indicated that he is in receipt of treatment 
at the VA clinic in Birmingham and records from this clinic 
through November 2000 have been obtained.  The record does 
not indicate that the veteran has been afforded a VA 
examination.  

There has also been a significant change in the law during 
the pendency of this appeal. On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act.  
This law redefines the obligations of the VA with respect to 
the duty to assist, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the Naval 
Medical Research Unit 4, Naval Hospital, 
Great Lakes, Illinois, and request all 
records relating to the live adenovirus 
vaccine study referred to in the 
veteran's immunization record, contained 
in his service medical records.  If 
records relating to this study are no 
longer retained at this location, all 
leads should be followed to their natural 
conclusion in attempting to obtain 
records relating to this study.  

2.  The RO should contact the VA clinic 
in Birmingham and request copies of all 
records relating to any treatment of the 
veteran for sinus complaints from 
November 2000 until the present.

3.  Then, the veteran should be afforded 
a VA ear, nose and throat examination to 
determine the etiology of any currently 
manifested sinus disability.  The claims 
file must be available to the examiner 
for review and the examination report 
should reflect that such review was 
accomplished.  All necessary tests and 
studies should be accomplished and all 
findings reported in detail.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that any currently manifested sinus 
disability existed during the veteran's 
active service or is related to his 
active service, including whether it is 
as least as likely as not that any 
currently manifested sinus disability is 
related to the live adenovirus vaccine 
study the veteran participated in during 
his active service.  A complete rationale 
should be provided for all opinions 
given.  

4.  Then, after ensuring that the 
provisions of the VCAA have been complied 
with the RO should readjudicate the issue 
on appeal on a de novo basis.

5.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
both the veteran and his representative 
should be provided a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



